DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21-28, 39-40 are allowable. The restriction requirement between Species A1-A5, as set forth in the Office action mailed on 6/16/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A1-A5 is withdrawn.  Claim 29, directed to a species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 30-38 directed to invention(s) non-elected without traverse.  Accordingly, claims 30-38 have been cancelled.

Response to Arguments
Applicant’s arguments, see Remarks filed 11/24/2021, with respect to Valensa et al. (US 2006/0251934) and Ishimaru et al. (US 5,432,710) failing to teach or suggest claim 1 amended to newly recite “the phase change cooler comprises an absorption chiller that is disposed within the hot box, the absorption chiller configured to utilize heat from the fuel cell or from exhaust of the fuel cell to condense the liquid water from the anode exhaust” have been fully considered and are persuasive.  The rejection of claims 21-28 under 35 U.S.C. § 103 as being unpatentable over Valensa et al. (US 2006/0251934) in view of Ishimaru et al. (US 5,432,710) has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a solid oxide fuel cell system comprising, among other things, a condensate chiller mechanism configured to receive anode exhaust from the fuel cell and to condense liquid water from the anode exhaust, wherein the condensate chiller mechanism comprises a phase change cooler configured to separate the liquid water from the anode exhaust, and wherein the phase change cooler comprises an absorption chiller that is disposed within the hot box, the absorption chiller configured to 
	The closest prior art of record includes Valensa et al. (US 2006/0251934) which discloses a SOFC system including a condenser 51 (Title, Abstract, [0030], Fig. 2-3) and Ishimaru et al. (US 5,432,710) which discloses a fuel cell (solid electrolyte type fuel cell, C5/L31-35) and supplying heat generated by the fuel cell to a heat consuming installation ([Abstract]), wherein the water and heat generated by fuel cell is collected in the form of warm water and/or vapor by a waste heat collector (C8/L19-34) and then condensed at an absorption heater/cooler (C8/L59-C9/L4).  However, the combination fails to teach or suggest the new claim limitation describing the absorption chiller being disposed within the hot box and the absorption chiller configured to utilize heat from the fuel cell or from exhaust of the fuel cell to condense the liquid water from the anode exhaust and there is no apparent motivation for one skilled in the art to modify the prior art to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        3/2/2022